Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Objections
Claim 8 is objected to because of the following informalities: line 6, “a second block threads” should be “a second block of threads”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 15, line 1-2, it is unclear whether the terms “registers and shared memory” are referring to “a set of registers and shared memory” in claim 14, line 6 (i.e. in claim 14, a set of registers and shared memory is included in the local storage of the multiprocessor, but how are the “registers and shared memory in the multiprocessor” included in the local storage in claim 15 further limiting the “a set of registers and shared memory” included in the local storage of the multiprocessor of claim 14? Consistent terms should be used if they are the same with “the” or “said”)

Allowable Subject Matter
Claims 1-7, 9-14, 16-20 are allowed.
Claim 8 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
Applicant argues on page 6-7 of the remarks, that scope of the claim 15 is clear where in the registers and shared memory within the set of registers and share memory is described to be in the multiprocessor.
The examiner respectfully disagrees with the applicant:
In claim 14, claim recites “local storage of the multiprocessor, the local storage including a set of registers and shared memory”. The “a set of registers and shared memory” is in the local storage of the multiprocessor, and it is unclear how claim 15 further limits the “Set of registers and shared memory” by reciting “the local storage includes registers and shared memory in the multiprocessor”. The terms are also inconsistent where it is unclear whether “registers and shared memory” of claim 15 are part of or same as the set of registers and shared memory. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195